Order entered November 26, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01346-CV

                       IN RE JULES DYLAN STUER, Relator

              Original Proceeding from the 255th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DF-17-05507

                                       ORDER
                      Before Justices Bridges, Brown, and Boatright

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE